UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02898 Value Line U.S. Government Money MarketFund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31,2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 03/31/12 is included with this Form. Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments (unaudited) March 31, 2012 Principal Amount Yield † Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (37.2%) $ Federal Home Loan Bank Discount Notes % 4/2/12 $ Federal Home Loan Bank Discount Notes 4/16/12 Federal Home Loan Bank Discount Notes 5/21/12 Federal Home Loan Bank Discount Notes 5/23/12 Federal Home Loan Bank Discount Notes 5/30/12 Federal Home Loan Bank Discount Notes 6/6/12 Federal Home Loan Bank Discount Notes 6/19/12 Federal Home Loan Bank Discount Notes 6/20/12 Federal Home Loan Bank Discount Notes 9/5/12 Federal Home Loan Bank Discount Notes 9/5/12 Federal Home Loan Mortgage Corporation Discount Notes 4/9/12 Federal Home Loan Mortgage Corporation Discount Notes 4/23/12 Federal Home Loan Mortgage Corporation Discount Notes 5/14/12 Federal Home Loan Mortgage Corporation Discount Notes 5/15/12 Federal Home Loan Mortgage Corporation Discount Notes 5/18/12 Federal Home Loan Mortgage Corporation Discount Notes 5/30/12 Federal Home Loan Mortgage Corporation Discount Notes 5/30/12 Federal Home Loan Mortgage Corporation Discount Notes 6/4/12 Federal Home Loan Mortgage Corporation Discount Notes 6/4/12 Federal Home Loan Mortgage Corporation Discount Notes 6/6/12 Federal Home Loan Mortgage Corporation Discount Notes 6/26/12 Federal Home Loan Mortgage Corporation Discount Notes 7/2/12 Federal Home Loan Mortgage Corporation Discount Notes 8/31/12 Federal Home Loan Mortgage Corporation Discount Notes 9/10/12 Federal Home Loan Mortgage Corporation Discount Notes 9/24/12 Federal Home Loan Mortgage Corporation Discount Notes 10/1/12 Federal National Mortgage Association Discount Notes 5/1/12 Federal National Mortgage Association Discount Notes 5/7/12 Federal National Mortgage Association Discount Notes 5/21/12 Federal National Mortgage Association Discount Notes 5/30/12 Federal National Mortgage Association Discount Notes 6/6/12 Federal National Mortgage Association Discount Notes 6/6/12 Federal National Mortgage Association Discount Notes 6/6/12 Federal National Mortgage Association Discount Notes 8/8/12 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Amortized Cost $25,519,730) COMMERCIAL PAPER (9.4%) Abbot Laboratories 4/24/12 Bank of Nova Scotia NY 4/26/12 Dell, Inc. 5/25/12 eBay, Inc. 6/5/12 John Deere Bank S.A. 4/20/12 MetLife Short Term Funding LLC 5/31/12 Nestle Capital Corp. 4/18/12 Philip Morris International, Inc. 4/19/12 TOTAL COMMERCIAL PAPER (Amortized Cost $6,481,116) TOTAL INVESTMENT SECURITIES (46.6%) (Cost $32,000,846) REPURCHASE AGREEMENT (53.5%) With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $36,700,245 (collateralized by $34,530,000 U.S. Treasury Notes 2.7500% due 02/15/19, with a value of $37,334,080) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $36,700,000) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.1%) ) NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($68,646,448 ÷ 68,681,506 shares outstanding) $ † The rate shown on discount securities represents the yield or rate at the end of the reporting period. 1 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of March 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
